Exhibit 10.53

Execution Copy

FIFTH AMENDMENT TO

SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT

THIS FIFTH AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT
(“Amendment”) is entered into as of December 21, 2011, by and among The
Princeton Review, Inc. (“TPR”), Penn Foster, Inc. (“PF”; and together with TPR,
collectively, the “Issuer”), the Guarantors party hereto, and the Purchasers
party hereto (the “Purchasers”).

RECITALS

A. The Issuer, other Loan Parties signatory thereto, and the Purchasers
signatory thereto from time to time are parties to that certain Senior
Subordinated Note Purchase Agreement, dated as of December 7, 2009, as amended
by that certain First Amendment to Senior Subordinated Note Purchase Agreement
dated as of April 23, 2010, that certain Second Amendment and Joinder to Senior
Subordinated Note Purchase Agreement dated as of August 6, 2010, that certain
Third Amendment to Senior Subordinated Note Purchase Agreement, dated as of
March 9, 2011 and that certain Fourth Amendment to Senior Subordinated Note
Purchase Agreement, dated as of November 9, 2011 (the “NPA”).

B. The Issuer and the Purchasers desire to amend the NPA in certain respects and
the Issuer and Purchasers have agreed to amend the NPA, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 1.1. Section 1.1 of the NPA is amended by inserting the
following definitions in the appropriate alphabetical order:

“Controlled Term A Account” means that certain deposit account of the Issuer
with JPMorgan Chase Bank, N.A. and numbered 428337153, which at all times shall
be subject to a deposit account control agreement in favor of the Falcon II
Purchasers in form and substance reasonably satisfactory to the Falcon II
Purchasers.

“Falcon II Purchaser” means each of Falcon Mezzanine Partners II, LP and FMP II
Co-Investment, LLC, and “Falcon II Purchasers” means both of them; for the
avoidance of doubt, each Falcon II Purchaser is also a “Purchaser” for all
purposes under this Agreement.

“Fifth Amendment” means the Fifth Amendment to Senior Subordinated Note Purchase
Agreement, by and among the Issuer, the Guarantors party thereto, and the
Purchasers party thereto, dated as of the Fifth Amendment Effective Date.



--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” means December 21, 2011

“Third Amendment to Senior Credit Agreement” means that certain Third Amendment
to the Senior Credit Agreement, dated as of the Fifth Amendment Effective Date,
by and among the Issuer, the guarantors party thereto, the Senior Credit Agent
and the lenders named therein.

2. Amendment to Section 2.1. Section 2.1 of the NPA is amended by replacing such
Section 2.1 in its entirety with the following:

Section 2.1 The Notes.

The Issuer (i) authorized and issued its senior subordinated notes, on the
Closing Date, in the aggregate original principal amount of $51,020,408.00, in
the form set forth as Exhibit B attached hereto (the “Term B Notes”) and
(ii) has authorized, on the Fourth Amendment Effective Date, the issuance of its
senior secured notes from time to time during the Term A Notes Availability
Period, in the aggregate original principal amount of $5,000,000, in the form
set forth as Exhibit B-2 attached hereto (the “Term A Notes”; the Term A Notes
and Term B Notes together, each referred to herein individually as a “Note” and
collectively as the “Notes”, which terms shall also include any notes delivered
in exchange therefor or replacement thereof).

3. Amendment to Section 2.2. The second paragraph of Section 2.2 of the NPA is
amended by replacing such paragraph in its entirety with the following:

Subject to and in reliance upon the representations, warranties, terms and
conditions of this Agreement, (a) each Purchaser that is not a Falcon II
Purchaser agrees, severally and not jointly, subject to the conditions of
Section 3.2, to purchase one or more Term A Notes from the Issuer from time to
time (each such date, a “Term A Notes Issue Date”) such Purchaser’s pro rata
share of the Term A Notes issued on such Term A Notes Issue Date in an aggregate
amount up to such Purchaser’s Term A Commitment and (b) each Falcon II Purchaser
agrees, severally and not jointly, (i) to provide funds for the purchase of Term
A Notes in the full amount of its Term A Commitment on the Fifth Amendment
Effective Date by funding the purchase price of such Term A Notes into the
Controlled Term A Account, provided that such Term A Notes shall not be deemed
to be issued for any purpose under this Agreement (and shall not accrue interest
or incur fees or other premiums) until issued by the Issuer on the applicable
Term A Notes Issue Date as described in the following clause (ii), and
(ii) subject to the conditions of Section 3.2, to purchase one or more Term A
Notes from the Issuer on each Term A Notes Issue Date such Purchaser’s pro rata
share of the Term A Notes issued on such Term A Notes Issue Date and to instruct
the disbursement of the purchase price of such Term A Notes from the Controlled
Term A Account to the Issuer on such Term A Notes Issue Date, in an aggregate
amount up to such Purchaser’s Term A Commitment. Each Term A Note shall be
purchased at a closing to be held at a location as agreed to by the Issuer and
the Purchasers on the applicable Term A Notes Issue Date. On each Term A Notes
Issue Date, the Issuer will issue to each Purchaser a Term A Note in the amount
specified in the

 

2



--------------------------------------------------------------------------------

applicable Term A Notes Issuance Request, in an aggregate principal amount up to
the amount set forth under the caption “Term A Commitment” for such Purchaser on
Schedule II, receipt of immediately available funds by wire transfer to an
account or accounts designated by the Issuer prior to the Term A Notes Issue
Date (or in such other manner as is set forth on Schedule II). All outstanding
Term A Commitments shall terminate on the earlier to occur of (i) the date that
the Term A Notes have been issued in an aggregate amount equal to the aggregate
Term A Commitments, or (ii) the expiration of the Term A Notes Availability
Period. Any amount of principal which is repaid may not be reborrowed.

4. Amendment to Section 2.7(a)(i). Section 2.7(a)(i) of the NPA is hereby
amended and restated in its entirety with the following:

(i) Subject to Section 2.7(c), the principal amount of the Term B Notes and all
other outstanding Obligations relating thereto shall bear interest from the
Closing Date until the Term B Notes are paid in full in cash at a fixed rate of
17.5% per annum, of which (i) 13% shall be paid in arrears in cash (“Cash
Interest”) on each Interest Payment Date, and (ii) 4.50% shall be paid-in-kind
(“PIK Interest”) or, at Issuer’s option exercisable upon not less than five
(5) days notice to Purchasers, in cash, on each Interest Payment Date; provided,
that, notwithstanding the foregoing, from and including October 1, 2011 through
and including March 31, 2013, the principal amount of the Term B Notes and all
other outstanding Obligations relating thereto shall bear interest at a fixed
rate of 18.5% per annum, of which the full 18.5% shall be PIK Interest. PIK
Interest shall be added to the principal amount of the Term B Notes on the
applicable Interest Payment Date and shall thereafter constitute principal for
all purposes under this Agreement. The amount of any Term B Note which is
increased by the addition of PIK Interest may be evidenced by a writing executed
only by the Purchaser holding such Term B Note, which writing shall be deemed to
be correct absent manifest error. Accrued interest on the principal of any Term
B Note shall be payable in cash on the date such principal becomes due and
owing, whether on the Term B Notes Maturity Date, upon earlier prepayment, upon
acceleration, or otherwise.

5. Amendment to Section 2.9(c). Section 2.9(c) of the NPA is amended by deleting
the “.” that appears at the end thereof and inserting in its place the
following:

; provided, that, notwithstanding anything to the contrary in this
Section 2.9(c) or in any other provision of this Agreement, upon (x) the
termination of the Term A Notes Availability Period or (y) the occurrence and
during the continuance of a Triggering Event of Default all cash in the
Controlled Term A Account shall be paid over directly to the Falcon II
Purchasers and shall not be applied ratably to all Purchasers to the extent that
such cash balance does not exceed the amount of cash funded into the Controlled
Term A Account by the Falcon II Purchasers minus any amounts distributed to the
Issuer from such account as the purchase price of Term A Notes issued by the
Issuer.

 

3



--------------------------------------------------------------------------------

6. Amendment to Section 2.9(d). Section 2.9(d) of the NPA is amended by
inserting the following sentence at the end thereof:

Notwithstanding anything to the contrary in this Section 2.9(d) or in any other
provision of this Agreement, upon (x) the termination of the Term A Notes
Availability Period or (y) the occurrence and during the continuance of a
Triggering Event of Default all cash in the Controlled Term A Account shall be
paid over directly to the Falcon II Purchasers and shall not be applied ratably
to all Purchasers to the extent that such cash balance does not exceed the
amount of cash funded into the Controlled Term A Account by the Falcon II
Purchasers minus any amounts distributed to the Issuer from such account as the
purchase price of Term A Notes issued by the Issuer.

7. Amendment to Section 8.2(f). Section 8.2(f) of the NPA is hereby amended and
restated in its entirety with the following:

(f) Liens in favor of the Falcon II Purchasers on the cash balance of the
Controlled Term A Account in an amount not to exceed the amount of cash funded
into the Controlled Term A Account by the Falcon II Purchasers minus any amounts
distributed to the Issuer from such account as the purchase price of Term A
Notes issued by the Issuer. The Issuer shall not permit the cash balance of the
Controlled Term A Account to exceed the amount of cash funded into the
Controlled Term A Account by the Falcon II Purchasers plus all interest thereon
minus any amounts distributed to the Issuer from such account as the purchase
price of Term A Notes issued by the Issuer;

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Purchasers hereunder, it is understood and agreed
that this Amendment shall not become effective, and the Issuer shall have no
rights under this Amendment, until the Purchasers shall have received each of
the following:

(a) duly executed signature pages to this Amendment from the Required
Purchasers, the Issuer, and each Loan Party;

(b) a fully executed copy of the Third Amendment to the Senior Credit Agreement,
which shall be in full force and effect on the date hereof and shall be in form
and substance reasonably satisfactory to the Required Purchasers; and

(c) payment in full in cash of all reasonable and documented out-of-pocket fees
and expenses of the Purchasers owing as of the date hereof, including all
reasonable fees and expenses of counsel to the Purchasers.

 

4



--------------------------------------------------------------------------------

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to the Purchasers that:

1. The execution, delivery and performance by such Loan Party of this Amendment
(a) are within such Loan Party’s corporate or similar powers and, at the time of
execution hereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities);
(b) do not (i) contravene such Loan Party’s Constituent Documents, (ii) violate
any applicable material Requirement of Law, (iii) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration of, any material Contractual Obligation of any Loan Party or any of
its Subsidiaries (including other Related Documents or Loan Documents) other
than those that would not, in the aggregate, have a Material Adverse Effect and
are not created or caused by, or constitute a conflict, breach, default or
termination or acceleration event under, any Loan Document or (iv) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries; and (c) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than those that, if not obtained, would not, in the aggregate,
have a Material Adverse Effect.

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general.

3. Both before and after giving effect to this Amendment, the Third Amendment to
the Senior Credit Agreement and the transactions contemplated hereby and
thereby, no Default or Event of Default has occurred and is continuing as of the
date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the NPA and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the NPA, after giving effect to this Amendment,
such terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the NPA as modified and amended hereby. Upon
the effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the NPA
as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Issuer of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the NPA as amended hereby and all promissory
notes issued thereunder. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Issuer to the Purchasers or any other obligation of the
Issuer, or any actions now or hereafter taken by the Purchasers with respect to
any obligation of the Issuer, the Guaranty to which such Guarantor is a party
(i) is and shall continue to be a primary obligation of such Guarantor, (ii) is
and shall continue to be an absolute, unconditional, continuing and irrevocable

 

5



--------------------------------------------------------------------------------

guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Guarantor under the Guaranty to which such Guarantor is a party.

3. Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens on
Collateral to which UCC Article 9 is applicable, granted to the Purchasers under
the NPA and the other Loan Documents are in full force and effect, are properly
perfected to the extent which a security interest may be perfected by the filing
of a financing statement and are enforceable in accordance with the terms of the
NPA and the other Loan Documents.

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
NPA, as amended hereby, and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Issuer to the Purchasers. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Purchasers under the NPA, nor constitute a waiver of any
provision of the NPA. This Amendment shall constitute a Loan Document for all
purposes of the NPA.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the NPA and the other Loan Documents or an
accord and satisfaction in regard thereto.

7. Costs and Expenses. The Issuer agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Purchasers in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable and documented out-of-pocket costs expenses of
outside counsel for the Purchasers with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

6



--------------------------------------------------------------------------------

11. Release. Each Loan Party hereby releases, acquits, and forever discharges
each of the Purchasers, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of the Purchasers, from any and all claims, causes
of action, suits, debts, liens, obligations, liabilities, demands, losses, costs
and expenses (including reasonable attorneys’ fees) of any kind, character, or
nature whatsoever, known or unknown, fixed or contingent, which such Purchaser
may have or claim to have now or which may hereafter arise out of or connected
with any act of commission or omission of the Purchasers existing or occurring
prior to the date of this Amendment or any instrument executed prior to the date
of this Amendment including, without limitation, any claims, liabilities or
obligations arising with respect to the NPA or the other of the Loan Documents,
other than claims, liabilities or obligations caused by any Purchaser’s own
gross negligence or willful misconduct. The provisions of this paragraph shall
be binding upon each Loan Party and shall inure to the benefit of the Purchasers
and their respective heirs, executors, administrators, successors and assigns

[remainder of page intentionally left blank; signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

ISSUER: THE PRINCETON REVIEW, INC.   AS ISSUER By:  

/s/ Christian G. Kasper

  Name: Christian G. Kasper   Title: EVP and CFO PENN FOSTER, INC.   AS ISSUER
By:  

/s/ Christian G. Kasper

  Name: Christian G. Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

OTHER LOAN PARTIES:

PRINCETON REVIEW OPERATIONS, L.L.C.
AS GUARANTOR

By:  

/s/ Christian G. Kasper

  Name: Christian G. Kasper   Title: Vice President and Treasurer

THE PRINCETON REVIEW OF ORANGE COUNTY, LLC
AS GUARANTOR

By:  

/s/ Christian G. Kasper

  Name: Christian G. Kasper   Title: Vice President and Treasurer

PENN FOSTER EDUCATION GROUP, INC.
AS GUARANTOR

By:  

/s/ Christian G. Kasper

  Name: Christian G. Kasper   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS: SANKATY CREDIT OPPORTUNITIES IV, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:   Michael Ewald Title:   Authorized Signatory SANKATY CREDIT OPPORTUNITIES
II, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:   Michael Ewald Title:   Authorized Signatory SANKATY CREDIT OPPORTUNITIES
III, L.P., as a PURCHASER By:  

/s/ Michael Ewald

Name:   Michael Ewald Title:   Authorized Signatory

SANKATY CREDIT OPPORTUNITIES (OFFSHORE MASTER) IV, L.P.,

as a PURCHASER

By:  

/s/ Michael Ewald

Name:   Michael Ewald Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP, as a PURCHASER By: Falcon Strategic
Investments III, LP, its general partner By: Falcon Strategic Investments GP
III, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Director FALCON MEZZANINE PARTNERS II, LP, as a
PURCHASER By: Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President FMP II CO-INVESTMENT, LLC, as a
PURCHASER By:  

/s/ John S. Schnabel

Name: John S. Schnabel Title: Vice President

 

[SIGNATURE PAGE TO FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT]